This is an appeal from a conviction for murder, with punishment assessed at fifteen years in the penitentiary.
The record suggests that appellant is at liberty, pending his appeal. No valid recognizance or appeal bond appears in the record.
Under such circumstances, this Court is without jurisdiction to entertain the appeal.
The appeal is therefore dismissed.
Appellant is allowed fifteen days from and after this date within which to file and have approved a proper appeal bond.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                         ON THE MERITS.